     Case 1:15-cv-01487-DAD-JLT Document 86 Filed 03/08/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                           UNITED STATES DISTRICT COURT

 9                                FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   SANDRA GARYBO, et al.,                               No. 1:15-cv-01487-DAD-JLT
12                             Plaintiffs,
13              v.                                        ORDER DIRECTING THE FILING OF
                                                          SUPPLEMENTAL BRIEFING AND
14   LEONARDO BROS, et al.,                               DOCUMENTATION
15                             Defendants.
16

17

18           In connection with the pending findings and recommendations related to plaintiffs’ motion for

19   default judgment filed on April 30, 2020, plaintiffs are directed to file supplemental briefing and

20   documentation addressing the following issues:

21              1. Whether plaintiffs intend to seek a stay pending the California Supreme Court’s ruling

22                   in Naranjo v. Spectrum Security Services, Inc., S258966; and

23              2. Whether plaintiffs are aware of any binding cases where piece-rate workers allegedly

24                   denied paid rest breaks recovered derivative penalties under either Labor Code §§ 203

25                   or 226.

26   /////

27   /////

28   /////
                                                          1
     Case 1:15-cv-01487-DAD-JLT Document 86 Filed 03/08/21 Page 2 of 2


 1           Plaintiffs shall file a brief responsive to these issues within twenty-one (21) days from the

 2   date of service of this order.

 3   IT IS SO ORDERED.
 4
         Dated:     March 8, 2021
 5                                                         UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
